Citation Nr: 1812069	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  08-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an extraschedular rating for residuals of left ankle sprain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 19, 1975 to October 30, 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge in July 2011.  The Veteran did not appear, had not requested the hearing be rescheduled, and did not offer an explanation for his failure to appear.  Therefore, his request for a hearing is deemed withdrawn.  38C.F.R. §20.704(c), (d) (2017).

In December 2011, the Board reopened the Veteran's claim of service connection for schizophrenia, denied service connection for a left shoulder disorder, and remanded the issues of service connection for schizophrenia and an increased rating for left ankle disability for further development.

In February 2016, the Board denied the Veteran's claim for an increased rating for left ankle disability and remanded the issues of service connection for schizophrenia and entitlement to TDIU for further development.  The Veteran appealed that decision's denial of an increased rating for left ankle disability to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2017 Memorandum Decision, the Court vacated the February 2016 decision's with regard to the issue of an extraschedular rating for left ankle disability and remanded that issue to the Board for action consistent with the Memorandum Decision.  The July 2017 Memorandum Decision notes that the appellant had not presented argument regarding the schedular rating for left ankle disability and deemed that issue abandoned.  Therefore, the current issue on appeal before the Board is limited only to whether the Veteran is entitled to an extraschedular rating (under 38 C.F.R. § 3.321 (b)(1)) for his left ankle disability.  The title page reflects this distinction.

In August 2017, the Board remanded the issues of service connection for schizophrenia and entitlement to TDIU for further development.  These issues have not yet been recertified to the Board and are therefore not part of the current decision.

FINDING OF FACT

The Veteran's left ankle disability symptomatology is fully contemplated by the rating criteria and there is no basis for referral for extraschedular consideration.


CONCLUSION OF LAW

Referral for consideration of an extraschedular rating for left ankle disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321 (b)(1), 4.10, 4.45, 4.50, 4.71a (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Extraschedular Rating

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's left ankle disability is currently rated 10 percent under Diagnostic Code (DC) 5271.  See 38 C.F.R. § 4.71a.  The Veteran's current appeal stems from a March 2006 claim.

In June 2009 the Veteran underwent a VA ankle examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  At that time the Veteran reported chronic, constant left ankle pain that occurred almost daily.  The pain was 10/10 on the pain scale and it was treated with over-the-counter pain medications, which provided some improvement.  The Veteran also reported intermittent swelling of the joints and an occasional popping sensation.  There was no evidence of septic arthritis or inflammatory arthritis.  His symptoms increased with activities such as prolonged standing and prolonged walking.  He stated that he was unable to stand more than half an hour or walk more than two miles.  The Veteran stated that he did not use any braces or splints to the left ankle join or climb more than a flight of stairs.  He further stated he did not use a cane, walker, crutches, or special shoes.  Physical examination of the left ankle joint revealed no obvious swelling, redness, warmth, or crepitus.  The Veteran's range of motion was as follows: dorsiflexion to 20 degrees, plantar flexion to 40 degrees, inversion to 30 degrees, and eversion to 20 degrees with no pain.  Repetitive movements were normal and without pain.  There was no inflammatory arthritis or ankylosis.  Additionally, there was no obvious wasting or atrophy of the surrounding muscles.  His muscle power and gait were normal.  The examiner determined that the Veteran's left ankle was not likely preventing him from doing his daily routine and would allow the Veteran to perform sedentary jobs. 

In April 2015 the Veteran underwent another VA ankle examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  The Veteran again reported that he had chronic left ankle pain almost daily and constant.  He did not report flare ups, but did claim functional loss in that he had difficulty with walking more than a block and with prolonged standing.  He did not use any braces, splints, can, walker, crutches, or special shoes.  Physical examination found dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The examiner stated that the abnormal range of motion (5 degree loss of plantar flexion) did not contribute to a functional loss as there was no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  There was also no objective evidence of additional loss of function or range of motion after repetitive use.  This examiner stated found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive motion due to pain.  There was no reduction in muscle strength or muscle atrophy.  There was no evidence of ankylosis or instability.  Finally, the examiner noted that the Veteran's left ankle had some impact on employment in that his pain limited his ability to walk and stand.  With regard to the usual daily activities, the Veteran's ankle caused mild effects on chores, moderate effect on shopping, mild effect on exercise, and moderate effect on sports.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2017).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director, Compensation Service, for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here the Veteran's left ankle disability manifested by limitation of motion, constant pain, and difficulty with walking and standing.  DC 5271 specifically contemplates moderate and marked limitation of motion.  See 38 C.F.R. § 4.71a, DC 5271.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  

Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  38 C.F.R. § 4.45 expressly recognizes that limitation of motion can be shown by evidence of pain; disturbance of locomotion; or interference with sitting, standing, and weight-bearing.  The Veteran's symptoms of constant pain, difficulty with walking, and difficulty standing are akin to the factors of pain, disturbance of locomotion, and interference with standing that are to be considered under 38 C.F.R. § 4.45 (f) when evaluating joint disabilities.  As these factors are contemplated under 38 C.F.R. § 4.45, they are contemplated by the rating schedule and the Veteran's evaluation under DC 5271 contemplates pain and difficulty with locomotion and standing.  As such, the Veteran's symptoms of constant pain and difficulty with walking and standing do not satisfy the first step in Thun analysis and referral for extraschedular consideration is not warranted.

As this case fails to satisfy the requirements of the first step in Thun analysis, consideration of the second step is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  Nevertheless, the Board notes that the Veteran's left ankle disability also fails to satisfy the requirements of the second step in Thun analysis.  The Veteran does not allege and the record does not show frequent periods of hospitalization related to the Veteran's left ankle disability.  Instead, the Veteran's attorney argues that the Veteran's reliance on a cane to ambulate has resulted in additional occupational impairment that would satisfy the requirement of marked interference with employment as his ability to perform sedentary jobs would be further limited by his reliance on a cane.  The record from the current claims period does not show that the Veteran uses or relies on a cane.  The Veteran specifically denied use of a cane or any other assistive device at the time of his June 2009 and April 2015 VA examinations.  A private treatment record from December 2009 included a form addressing whether a cane or walker was needed for ambulation and these boxes were not checked.  The Veteran's attorney refers instead to a February 1991 VA examination in which the Veteran reported using a cane.  This examination is outside of the current claims period.  As such, the Board finds the more recent June 2009 and April 2015 VA examinations to be more probative for describing the Veteran's current left ankle symptoms.  Based on the evidence of record during the current claims period, the Veteran's left ankle disability limited his ability to work due in part to his walking limitations.  Again, the record fails to show that the Veteran currently uses a cane and so the additional limitations suggested by his attorney due to such reliance are not shown to be present during the claims period.  Thus, the record fails to show marked interference with employment and frequent periods of hospitalization and the claim does not satisfy the second step in Thun analysis.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.

Finally, the Board's prior remand of the issue of TDIU does not contradict its finding that the Veteran's left ankle disability is not shown to cause marked interference with employment as the TDIU claim was remanded as intertwined with the Veteran's pending claim of service connection for schizophrenia.  If the Veteran is granted service connection for schizophrenia, then TDIU may be warranted based on that disability alone or in concert with the Veteran's left ankle disability.


ORDER

Referral for consideration of an extraschedular evaluation for residuals of left ankle sprain is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


